DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 11-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen et al (US 10692288 B1).
Regarding claim 1, Rasmussen discloses a non-transitory computer-readable storage medium comprising stored instructions that, when executed by a computing device, cause the computing device to perform operations (Rasmussen col. 1, l. 50, “a mobile device may include a display, a physical camera, one or more processors, and one or more memory devices comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations”) including: 
obtaining an image of an external environment captured by a camera assembly (Rasmussen col. 7, l. 10, “a plurality of cameras 202 and a motion capture actor 204 … the plurality of cameras 202 can determine the location of the motion capture actor 204 (capturing by a camera assembly an image of an external environment).”); 
identifying an object in the external environment based on the captured image (Rasmussen col. 7, l. 10, “a plurality of cameras 202 and a motion capture actor 204 … the plurality of cameras 202 can determine the location of the motion capture actor 204 (identify actor 204/an object in the external environment).”); 
determining characteristics of the object in the external environment (Rasmussen col. 7, l. 17, “The motion (determining motion/characteristic of the object) of the motion capture actor 204 can be used to drive a digital character in the virtual environment.”); 
determining, based on the characteristics of the object, a direct or an indirect interaction of a virtual character with the object (Rasmussen col. 7, l. 41, “a user could move from a first location to a second location in the physical environment … the animated character can follow the user in the virtual environment”); and 
causing display of the virtual character in the external environment performing the direct or indirect interaction with the object (Rasmussen col. 7, l. 41, “a user could move from a first location to a second location in the physical environment … the animated character can follow the user in the virtual environment”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited embodiments of Rasmussen to generate a virtual character based on captured user images. This would have been done to create a realistic virtual representation of the environment for users to experience.
Regarding claim 2, Rasmussen discloses the non-transitory computer-readable storage medium of claim 1, wherein determining the direct or indirect interaction is based on a surface of the object (Rasmussen col. 7, l. 41, “a user (user’s body is considered as a surface for determining the interaction) could move from a first location to a second location in the physical environment … the animated character can follow the user in the virtual environment”).
Regarding claim 5, Rasmussen discloses the non-transitory computer-readable storage medium of claim 2 wherein, responsive to the surface being outside of a range of angles from a ground plane of the external environment, the interaction is an indirect interaction comprising the virtual character moving around the object (Rasmussen col. 9, l. 30, “computer-generated objects may need to interact with the physical object 304 in the physical environment 300 (e.g., a digital character may … avoid the couch when moving around the virtual environment 300 (avoiding the couch broadly interpreted as reading on an indirect interaction based on a height of the couch being outside a range of angles from the ground)”).
Regarding claim 6, Rasmussen discloses the non-transitory computer-readable storage medium of claim 1 wherein, responsive to identifying the object as a human, the characteristics include that the human is walking and the interaction is an indirect interaction comprising the virtual character following the human (Rasmussen col. 7, l. 41, “a user could move from a first location to a second location in the physical environment … the animated character can follow the user in the virtual environment”).
Regarding claim 7, Rasmussen discloses the non-transitory computer-readable medium of claim 1, wherein the operations further include: 
causing display of a movable virtual object in the external environment (Rasmussen col. 7, l. 17, “The motion (determining motion/characteristic of the object) of the motion capture actor 204 can be used to drive a digital character in the virtual environment (display of a movable virtual object in the external environment).”); 
receiving a selection of a location in the external environment (Rasmussen col. 7, l. 41, “a user could move from a first location to a second location in the physical environment … the animated character can follow the user in the virtual environment (broadly interpreted as receiving a location in the external environment)”); and 
causing display of the movable virtual object moving towards the selected location (Rasmussen col. 7, l. 41, “a user could move from a first location to a second location in the physical environment … the animated character can follow the user in the virtual environment (causing display of the movable virtual object moving towards the selected location with the user)”).
Regarding claim 8, Rasmussen discloses the non-transitory computer-readable medium of claim 1 wherein causing display of the virtual character further comprises: 
determining a size of the virtual character based on a position at which the character is to be displayed (Rasmussen col. 9, l. 55, “the depth measurements from the physical scanner can be used to construct a 3-D model of the physical environment 30 … These geometries can persist in the 3-D model (comprises determining a size of a virtual character based on a position of the displayed character)”); and 
causing display of the virtual character at the position with the determined size (Rasmussen col. 9, l. 55, “the depth measurements from the physical scanner can be used to construct a 3-D model of the physical environment 30 … These geometries can persist in the 3-D model (displayed virtual character display at a position and with a determined size; see for example fig. 4)”).
Regarding claim 9, The non-transitory computer-readable medium of claim 8, wherein the position is a depth measurement from a depth sensor of a client device (Rasmussen col. 9, l. 55, “the depth measurements from the physical scanner can be used to construct a 3-D model of the physical environment 30”).
Claim 11 recites a method which corresponds to the function performed by the non-transitory computer-readable storage medium of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the method of claim 11.
Claim 12 recites a method which corresponds to the function performed by the non-transitory computer-readable storage medium of claim 2. As such, the mapping and rejection of claim 2 above is considered applicable to the method of claim 12.
Claim 15 recites a method which corresponds to the function performed by the non-transitory computer-readable storage medium of claim 5. As such, the mapping and rejection of claim 5 above is considered applicable to the method of claim 15.
Claim 16 recites a method which corresponds to the function performed by the non-transitory computer-readable storage medium of claim 6. As such, the mapping and rejection of claim 6 above is considered applicable to the method of claim 16.
Claim 17 recites a method which corresponds to the function performed by the non-transitory computer-readable storage medium of claim 7. As such, the mapping and rejection of claim 7 above is considered applicable to the method of claim 17.
Claim 18 recites a method which corresponds to the function performed by the non-transitory computer-readable storage medium of claim 8. As such, the mapping and rejection of claim 8 above is considered applicable to the method of claim 18.
Claim 19 recites a method which corresponds to the function performed by the non-transitory computer-readable storage medium of claim 9. As such, the mapping and rejection of claim 9 above is considered applicable to the method of claim 19.
Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Kamhi et al (US 20160180590 A1).
Regarding claim 3, Rasmussen discloses the non-transitory computer-readable storage medium of claim 2 wherein, but does not disclose responsive to the surface of the object being within a range of angles from a ground plane of the external environment, determining a direct interaction and displaying the virtual character running up or sliding down the surface of the object.
However, Kamhi discloses 
responsive to the surface of the object being within a range of angles from a ground plane of the external environment, determining a direct interaction and displaying the virtual character running up or sliding down the surface of the object (Kamhi [0024], “the virtual people 320 walk or climb up the toy ramp 314 (determining a direct interaction and displaying the virtual character running up or sliding down the surface of the object)”; [0025], “the display screen 300 shows different portions of the table top 310 and/or different views (e.g., from different angles (a range of angles from a ground plane of the external environment)) of the toy ramp 314.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen with Kamhi to incorporate angular terrain in an environment. This would have been done to enable user experience a variety of virtual scenarios.
Regarding claim 4, Rasmussen in view of Kamhi discloses the non-transitory computer-readable medium of claim 3, wherein the range of angles is 5 to 80 degrees (Kamhi [0024], “a toy ramp 314 (fig. 3A – toy ramp is within 5 to 80 degrees)”).
Claim 13 recites a method which corresponds to the function performed by the non-transitory computer-readable storage medium of claim 3. As such, the mapping and rejection of claim 3 above is considered applicable to the method of claim 13.
Claim 14 recites a method which corresponds to the function performed by the non-transitory computer-readable storage medium of claim 4. As such, the mapping and rejection of claim 4 above is considered applicable to the method of claim 14.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen in view of Forsblom et al (US 9983687 B1).
Regarding claim 10, Rasmussen discloses the non-transitory computer-readable medium of claim 1, but does not disclose wherein the interaction is a direct interaction that comprises the virtual character hiding partially or fulling behind the object.
However, Forsblom discloses the interaction is a direct interaction that comprises the virtual character hiding partially or fulling behind the object (Forsblom fig. 5F; col. ,l. , “FIG. 5F shows the user making a grabbing motion (direct interaction; virtual character represented by a butterfly is partial hidden in the hand);”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rasmussen with Forsblom to enable a direct interactive feature to interact with virtual objects. This would have been done to enable features that would enable users to actively participate in virtual environments.
Claim 20 recites a method which corresponds to the function performed by the non-transitory computer-readable storage medium of claim 10. As such, the mapping and rejection of claim 10 above is considered applicable to the method of claim 20.
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JITESH PATEL/Primary Examiner, Art Unit 2612